Name: Commission Regulation (EEC) No 1337/79 of 29 June 1979 on granting compensation for disadvantages suffered by certain sugar exporters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/ 104 Official Journal of the European Communities 30 . 6 . 79 COMMISSION REGULATION (EEC) No 1337/79 of 29 June 1979 on granting compensation for disadvantages suffered by certain sugar exporters sion Regulation (EEC) No 1790/77 of 2 August 1977 on a standing invitation to tender in order to determine export refunds for raw beet sugar (8), as last amended by Regulation (EEC) No 519/79 , could be seriously prejudicial to Community management of this sector ; whereas , to prevent this happening, it is necessary to withhold the right to cancel while at the same time providing appropriate compensation for this disadvantage, and also to lay down the conditions for granting such compensation ; Whereas the measures provided for in this Regulation arc in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture ('), as last amended by Regula ­ tion ( EEC) No ,1 265/79 ('), and in particular Article 5 thereof, Whereas the said Regulation has brought into opera ­ tion the provisions of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy ( 3 ) ; whereas Article 4 thereof provides that any person who has obtained advance fixing for a specific transac ­ tion may on application obtain cancellation of the advance fixing and of the relevant document or certifi ­ cate ; whereas, however, Article 4 (2) of Regulation (EEC) No 878 /77 provides that the second subpara ­ graph of Article 4 ( 1 ) of Regulation (EEC) 1134/68 applies only if the application of the new representa ­ tive rates is disadvantageous to the party concerned ; Whereas the second subparagraph of Article 4 (2) of Regulation (EEC) No 878 /77 provides that the disad ­ vantage may be compensated for by an appropriate measure ; whereas such a disadvantage may exist in the ease of operations under export certificates issued in Belgium , the Netherlands or the Federal Republic of Germany and for which at the same time no advance fixing of the monetary compensatory amounts was made in accordance with Commission Regulation (EEC) No 243/78 of 1 February 1978 providing for the advance fixing of monetary compen ­ satory amounts (4 ), amended by Regulation ( EEC) No 1 544/78 (*) ; Whereas in the sugar sector any large-scale cancella ­ tion of export licences issued following partial invita ­ tions to tender held pursuant to Commission Regula ­ tion ( EEC) No 1634/77 of 19 July 1977 on a standing invitation to tender in order to determine export refunds for white sugar ( 6), as last amended by Regula ­ tion (EEC) No 51 9/79 ( 7), and pursuant to Commis ­ si r/ /V/ I The compensation referred to in the second subpara ­ graph of Article 4 (2) of Regulation (EEC) No 878 /77 shall , for the 1979/80 sugar marketing year and per 100 kilograms of sugar expressed in white value, be :  8-58 Belgian francs in respect of licences issued in Belgium ,  0-59 Dutch guilders in respect of licences issued in the Netherlands,  1 -23 German marks in respect of licences issued in the Federal Republic of Germany . Article 2 The compensation referred to in Article 1 shall only apply to quantities of sugar being exported from Belgium , the Netherlands or the Federal Republic of Germany with licences in respect of which the following conditions are satisfied : ( a ) the export licences have been issued in Belgium , the Netherlands or the Federal Republic of Germany under a partial invitation to tender held pursuant to Regulations (EEC) No 1634/77 or (EEC) No 1790/77 ; (b) the successful offer has been made before 22 June 1979 ; (c) the customs export formalities are completed on or after 1 July 1 979 ; (') OJ No L 106 , 29 . 4 . 1977 , p. 27 . ( 2 ) OJ No L 161 , 29 . 6 . 1979 , p. 2 . ( 3 ) OJ No L 188 , 1 . 8 . 1968 , p. 1 . ( 4 ) OJ No L 37, 7 . 2 . 1978 , p. 5 . ( 5 ) OJ No L 182, 5 . 7 . 1978 , p. 7 . ( 6) OJ No L 181 , 21 . 7 . 1977 , p. 35 . 7 ) OJ No L 69 , 20 . 3 . 1979 , p. 13 . (8 ) OJ No L 197, 4 . 8 . 1977 , p. 11 . 30 . 6 . 79 Official Journal of the European Communities No L 162/ 105 (d) the person concerned does not make use of the advance fixing of the monetary compensatory amount for the operation in question . Article 3 In the case of licences issued in accordance with Article 2 (a) and (b), the right of cancellation provided for in the last subparagraph of Article 4 ( 1 ) of Regula ­ tion (EEC) No 1134/68 may not be exercised . Article 4 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1979 . For the Commission Finn GUNDELACH Vice-President